Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Suzuki (2014/0191819) discloses “impedance matching device, a storage unit stores a control value representing a load value and a value equivalent to input impedance in advance. The control value identifies inductance and capacitance values matching a predetermined impedance value by use of either a first or second matching circuit. An impedance estimation unit estimates input impedance of the power transmission antenna. The load value estimation unit estimates load value of a circuit connected to a power reception antenna and consuming transmitted electric power. A circuit selection unit electrically connects the first matching circuit, the second matching circuit, or a through circuit per the load value and the input impedance equivalent value”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power transmitting apparatus for transmitting power to a power receiving apparatus, the power transmitting apparatus comprising: a power 

With respect to independent claim 3, the closest prior art reference Suzuki (2014/0191819) discloses “impedance matching device, a storage unit stores a control value representing a load value and a value equivalent to input impedance in advance. The control value identifies inductance and capacitance values matching a predetermined impedance value by use of either a first or second matching circuit. An impedance estimation unit estimates input impedance of the power transmission antenna. The load value estimation unit estimates load value of a circuit connected to a power reception antenna and consuming transmitted electric power. A circuit selection unit electrically connects the first matching circuit, the second matching circuit, or a through circuit per the load value and the input impedance equivalent value”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power receiving apparatus for receiving power from a power transmitting apparatus, the power receiving apparatus comprising: a power receiving inductor configured to receive AC power through magnetic coupling with a power transmitting inductor to be coupled to a power supply in the power transmitting apparatus; an adjustment circuit coupled to the power receiving 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836